     Case 2:20-cv-02154-KJM-KJN Document 7 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARLON L. DAVIS,                                       No. 2: 20-cv-2154 KJN P
12                        Plaintiff,
13            v.                                             ORDER AND FINDINGS AND
                                                             RECOMMENDATIONS
14    T. DRAKE, et al.,
15                        Defendants.
16

17           By an order filed October 30, 2020, plaintiff was ordered to file a completed in forma

18   pauperis affidavit, and was cautioned that failure to do so would result in a recommendation that

19   this action be dismissed. The thirty-day period has now expired, and plaintiff has not responded

20   to the court’s order and has not filed the required document.

21           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

22   directed to assign a district judge to this case; and

23           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
                                                         1
      Case 2:20-cv-02154-KJM-KJN Document 7 Filed 12/10/20 Page 2 of 2


 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: December 10, 2020

 4

 5

 6
     Dav2154.fifp
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
